62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Plaintiff-Appellee,v.Carllyle N. JOHNSON, also known as Carllyle Johnson;  EileenB. Johnson, also known as Eileen Johnson;Defendants-Appellants,Lynn JOHNSON;  Deuel County National Bank;  Deuel County, apolitical subdivision of the State of SouthDakota;  Dakota Insurance Agency, ofMilbank, South Dakota, Defendants.
No. 94-2635.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 8, 1995.Filed:  Aug. 11, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Carllyle N. Johnson and Eileen B. Johnson appeal the district court's grant of summary judgment in favor of the Government in this real estate foreclosure action.  After a careful review of the record and the parties briefs, we conclude the district court correctly granted summary judgement to the Government, and the case should be summarily affirmed.  We thus affirm the district court.  See 8th Cir.  R. 47B.